DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites "one of a the". The Examiner believes that this is a typographical mistake and the Applicant meant to recite “one of a”.
Appropriate correction is required.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edala et al. (US Patent No. 8818999 B2, hereinafter Edala), in view of Nelson et al. (US Patent No. 6243713 B1, hereinafter Nelson).

Regarding Claim 1, Edala discloses a system for ranking electronic documents (Fig. 1, system 100), the system comprising: a search application device (Fig. 1, search server 110), comprising: a processor and a non-transitory computer-readable medium including program instructions, the program instructions, when executed by the processor, causing the processor to: 
receive, via one or more than one graphical user interface, a search query and a search query context, from a client device (Fig. 2; [Col. 5, lines 1-13]: At the start of the process, in step 202, search server 110 may receive an input search criteria in the form of a search query… For example, one of terminals 130-140 may transmit a search query or data set (e.g., a webpage, a newspaper article, a book, etc.) to search server 110 [the search criteria corresponds to the search query and search query context]); and 
a search engine device (Fig. 1, search server 110), comprising: a processor and a non-transitory computer-readable medium including program instructions, the program instructions, when executed by the processor, cause the processor to: 
(Fig. 2; [Col. 5, lines 28-37]: Next, in step 204, search server 110 may determine a result set of documents that is responsive to the input search criteria by performing a query of database 122 and extracting a set of results matching the input search criteria; 
extract query tokens from the search query ([Col. 5, lines 28-37]: When indexing the documents, terms of the documents may be tokenized, and assigned token positions within the document); and
transmit a ranked or re-ranked search engine result page to the search application device for presentation via the client device (Fig. 2; [Col. 8, lines 62-66]: In 220… The ranked results may be transmitted over network 150 to terminals 130 - 140, and the ranked results may be displayed and presented to a user on a GUI of terminals 130 - 140).
However, Edala does not explicitly teach “determine, one or more than one query token hit set within each document of the search result, wherein each query token hit set includes one or more than one query token hit within a defined proximity range of a query token centrally-located within the defined proximity range; determine a query token density value (QTDV) between each query token hit and the centrally-located query token for each query token hit set within each document, wherein each QTDV is based on a distance between each query token hit and the centrally-located query token of each query token hit; determine a query token density score (QTDS) for each query token hit set within each document; determine a document density score (DDS) for each document; rank or re-rank each document within the search result based on the DDS determined for each document.”
On the other hand, in the same field of endeavor, Nelson teaches
, wherein each query token hit set includes one or more than one query token hit within a defined proximity range of a query token centrally-located within the defined proximity range (Fig. 15c; [Col. 25, lines 18-25]: In the preferred embodiment, the window is centered on each occurrence of a query token in the document. All neighboring occurrences (from any query token which occurs in the document) that are close enough to fall within the boundaries specified by the window are considered when computing the occurrence score for the current token. Other occurrences which are not sufficiently close enough to the center occurrence are ignored [The “window” corresponds to the defined proximity range].); 
determine a query token density value (QTDV) between each query token hit and the centrally-located query token for each query token hit set within each document, wherein each QTDV is based on a distance between each query token hit and the centrally-located query token of each query token hit (Fig. 15b, step 1512; ([Col. 25, lines 46-52]: Query tokens which occur only outside the window have a token value set to 0.0 when computing the query structure. For other tokens, the resulting token value is the score of the token's occurrence, as computed by comparing reference data (described in previously) and derated by proximity to the center of the window [Fig. 16, the centrally-located query token Q2 of each query token hit]); 
determine a query token density score (QTDS) for each query token hit set within each document ([Col. 24, lines 2-9]: Referring to FIG. 15b, there is shown one embodiment of the fine-grain searching 1404 process. The input to this stage is the candidate list 1412 of documents produced by coarse-grain searching 1402 and the query structure 1208. The output is a set 1523 of token occurrence scores for each candidate document. This process is repeated for each candidate document, until all candidate documents are processed [The token occurrence score is interpreted as the QTDS]); 
determine a document density score (DDS) for each document ([Col. 26, lines 7-11]: FIG. 15d illustrates the final scoring process. For each candidate document, the input to this stage is the set 1523 of occurrence scores for all query tokens which occur in the candidate document. The output of the process is the final relevancy scores 1525 for the selected candidate documents [The final relevancy score is interpreted as the DDS]); 
rank or re-rank each document within the search result based on the DDS determined for each document (Fig.15d; [Col. 26, lines 44-48]: Once all candidate documents are scored, the final scores are sorted 1524 [ranked], and the documents presented to the user, providing the best scoring documents first).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cohen with the teachings of Nelson to include “determine, one or more than one query token hit set within each document of the search result, wherein each query token hit set includes one or more than one query token hit within a defined proximity range of a query token centrally-located within the defined proximity range; determine a query token density value (QTDV) between each query token hit and the centrally-located query token for each query token hit set within each document, wherein each QTDV is based on a distance between each query token hit and the centrally-located query token of each query token hit; determine a query token density score (QTDS) for each query token hit set within each document; determine a document density score (DDS) for each document; rank or re-rank each document within the search result based on the 
The motivation to combine is to provide more detailed scores of individual token occurrences in the candidate documents, as recognized by Nelson ([Col. 22, lines 58-59] of Nelson: Fine-grain searching 1404 provides more detailed scores of individual token occurrences in the candidate documents).

Regarding Claim 2, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein the distance is based on a count of words or tokens between each query token hit and the centrally-located query token of each query token hit (see Nelson, Fig. 5 – Locate component tags/extract component; [Col. 9, lines 46-48]: The position data may be character position, byte offset, word count, or any other useful unit indicating relative location of the component within the document).  

Regarding Claim 3, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein a query token hit set includes more than one query token hit within the defined proximity range of the centrally-located query token (see Nelson, Fig. 15c), and wherein the program instructions, when executed by the processor of the search engine device, further cause the processor to: 
assign relatively higher QTDVs to query token hits that are relatively closer in proximity to the centrally-located query token of the query token hit set; and assign relatively lower QTDVs to query token hits that are relatively further in proximity from the centrally-located query token of the query token hit set (see Nelson, Fig. 16; [Col. 25, lines 26-36]: Next, the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence… Occurrences within a predetermined distance/percent of window size (cutoff) are not reduced [resulting in a relatively higher QTDV]; see Edala, [Col. 7, lines 2-10]: As shown in FIG. 6… By using a distribution function, if a number of hits in a document are concentrated in a particular region of the document, the likelihood of a particular hit's relevancy may be highest at the center of the region and would taper off as hits get farther away from the center of the probability distribution). 

Regarding Claim 4, the combined teachings of Edala and Nelson disclose the system of claim 3, wherein each distance increment away from the centrally-located query token is associated with an increasingly discounted density value (see Nelson, Fig. 16; [Col. 25, lines 26-33]: Next, the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence [The reduced score corresponds to the increasingly discounted density value]. To accomplish this reduction, the distance of each token occurrence from the center token occurrence is computed, and this distance is input to a derating function, the results of which are multiplied by the computed score for the occurrence).

Regarding Claim 5, the combined teachings of Edala and Nelson disclose the system of claim 3, wherein each QTDV is based on a density function that applies a discount function to each distance increment away from the centrally-located query token (see Nelson, Fig. 16; [Col. 25, lines 33-38]: One derating function is show in FIG. 16. In this figure, Q2 represents the occurrence which occurs at the center of the window. Occurrences within a predetermined distance/percent of window size (cutoff) are not reduced; occurrences further away are exponentially decayed (or linearly if desired) as a function of their distance from the cutoff. [The derating function is interpreted as the discount function]).

Regarding Claim 7, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein each distance increment away from the centrally-located query token is associated with a decreasing weighted value (see Nelson, [Col: 19, lines 52-53]:  the weight is the similarity measure… [Col. 23, lines 46-51]: the value of each query token which exists in the document is set to 1, and then multiplied by the similarity measure [therefore, the weight is part of the token value/occurrence score];[Col. 25, lines 26-37]: …the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence [the weight is interpreted as part of the token occurrence score which decreases with each distance increment away from the centrally-located query token]).

Regarding Claim 8, the combined teachings of Edala and Nelson disclose the system of claim 7, wherein a query token hit set includes one query token hit within the defined proximity range of the centrally-located query token (see Nelson, Fig. 16), and 
wherein the program instructions, when executed by the processor of the search engine device, further cause the processor to: assign a QTDV to the query token hit set based on the decreasing weighted values (see Nelson, [Col: 19, lines 52-53]:  the weight is the similarity measure… [Col. 23, lines 46-51]: the value of each query token which exists in the document is set to 1, and then multiplied by the similarity measure [therefore, the weight is part of the token value/occurrence score];[Col. 25, lines 26-37]: …the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence [the weight is interpreted as part of the token occurrence score which decreases with each distance increment away from the centrally-located query token])).

Regarding Claim 9, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein a query token hit set does not include a query token hit within the defined proximity range of the centrally-located query token, and wherein the program instructions, when executed by the processor of the search engine device, further cause the processor to: assign a QTDV to the query token hit set equal to zero (see Nelson, Fig. 15c; [Col. 25, lines 46-48]: Query tokens which occur only outside the window have a token value set to 0.0 when computing the query structure [Fig. 15c , the window in corresponds to the defined proximity range of the centrally-located query token]).

Regarding Claim 10, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein the program instructions, when executed by the processor of the search engine device, further cause the processor to: 
adjust at least one determined QTDV based on one or more than one of: a repeated query token within the defined proximity range, a token including a citation, an entity, a link, a flag, a semantic fact, or a sentiment term within the defined proximity range; a query token within a particular document field; and query tokens in the same order in the document as in the search query (see Nelson, [Col, 25, lines52-54]:  If a query token has multiple occurrences which occur within the window, only the occurrence with the maximum score (after derating) is considered [Multiple occurrences correspond to repeated query token. Within the window correspond to within the defined proximity range]).

Regarding Claim 11, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein ranking or re-ranking each document within the search result further includes boosting or de-boosting each document based on its respective rank in an initial search result (see Edala, Fig. 2; [0050]: In 220, search server 110 may apply the normalized boost value to the baseline scoring of the document to adjust the final document relevancy ranking).

Regarding Claim 12, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein the program instructions, when executed by the processor of the search engine device, further cause the processor to: 
apply the DDS determined for each document as a relevance metric to rank or re-rank the search results relative to a maximum rank value, to measure an overall relevance of the ranked or re-ranked search engine result page, or to trim documents from the ranked or re-ranked search engine result page (see Nelson, Fig. 16; [Col. 26, lines 28-29]: These scores are combined 1520 in a linear equation to produce the final relevancy score for the document… [Col. 26, lines 44-48]: Once all candidate documents are scored, the final scores are sorted 1524 [ranked], and the documents presented to the user, providing the best scoring documents first [best scoring corresponds to maximum rank value]. A threshold may be used to select a limited number of the best scoring documents if desired [The threshold trims documents from the ranked result]).

Regarding Claim 13, the combined teachings of Edala and Nelson disclose the system of claim 1, wherein the program instructions, when executed by the processor of the search application device, further cause the processor to: 
(see Nelson, [Col. 6, lines 43-48]: FIG. 3 illustrates an example of a multimedia query 150. In this example, the query 150 includes…proximity relationships 156 [proximity relationships 156 correspond to the defined proximity range]… The compound query 150 may be constructed in a suitable user interface that provides for text inputs, along with selection features for selecting images, audio, and video components (e.g. a drag and drop user interface)).     

Regarding Claim 14, Edala discloses a search engine (Fig. 1, search server 110), comprising: a processor and a non-transitory computer-readable medium including program instructions, the program instructions, when executed by the processor, cause the processor to: 
execute a search query and a search query context to determine an initial search result (Fig. 2; [Col. 5, lines 1-13]: At the start of the process, in step 202, search server 110 may receive an input search criteria in the form of a search query [the search criteria corresponds to the search query and  search query context]);
extract query tokens from the search query (Fig. 2; [Col. 5, lines 28-37]: Next, in step 204, search server 110 may determine a result set of documents that is responsive to the input search criteria by performing a query of database 122 and extracting a set of results matching the input search criteria. When indexing the documents, terms of the documents may be tokenized, and assigned token positions within the document); 
However, Edala does not explicitly teach “extract a defined proximity range; determine, one or more than one query token hit set within each document of the initial search result, 
On the other hand, in the same field of endeavor, Nelson teaches
extract a defined proximity range ([Col. 6, lines 43-47]: FIG. 3 illustrates an example of a multimedia query 150. In this example, the query 150 includes… proximity relationships 156; [Col. 16, lines 6-10]: The retrieval pipeline 104 converts an input compound query 150 into a query structure that includes a number of tokens and one or more query operators. A query separation module is preferably used to separate the query into components [The proximity relationship 156 is a component extracted from compound query 150]); 
determine, one or more than one query token hit set within each document of the initial search result, wherein each query token hit set includes one or more than one query token hit within the defined proximity range of a query token centrally-located within the defined proximity range (Fig. 15c; [Col. 25, lines 18-25]: In the preferred embodiment, the window is centered on each occurrence of a query token in the document. All neighboring occurrences (from any query token which occurs in the document) that are close enough to fall within the boundaries specified by the window are considered when computing the occurrence score for the current token. Other occurrences which are not sufficiently close enough to the center occurrence are ignored [The “window” corresponds to the defined proximity range]); 
determine a query token density value (QTDV) between each query token hit and the centrally-located query token for each query token hit set within each document, wherein each QTDV is based on a distance between each query token hit and the centrally-located query token of each query token hit (Fig. 15b, step 1512; [Col. 25, lines 46-52]: Query tokens which occur only outside the window have a token value set to 0.0 when computing the query structure. For other tokens, the resulting token value is the score of the token's occurrence, as computed by comparing reference data (described in previously) and derated by proximity to the center of the window [Fig. 16, the centrally-located query token Q2 of each query token hit]); 
determine a query token density score (QTDS) for each query token hit set within each document ([Col. 24, lines 2-9]: Referring to FIG. 15b, there is shown one embodiment of the fine-grain searching 1404 process. The input to this stage is the candidate list 1412 of documents produced by coarse-grain searching 1402 and the query structure 1208. The output is a set 1523 of token occurrence scores for each candidate document. This process is repeated for each candidate document, until all candidate documents are processed [The token occurrence score is interpreted as the QTDS]); 
determine a document density score (DDS) for each document ([Col. 26, lines 7-11]: FIG. 15d illustrates the final scoring process. For each candidate document, the input to this stage is the set 1523 of occurrence scores for all query tokens which occur in the candidate document. The output of the process is the final relevancy scores 1525 for the selected candidate documents [The final relevancy score is interpreted as the DDS]); and 
((Fig.15d; [Col. 26, lines 44-48]: Once all candidate documents are scored, the final scores are sorted 1524 [ranked], and the documents presented to the user, providing the best scoring documents first; [Col. 5, lines 36-38]: Various web pages would present the user interface for inputting queries, and displaying query results to the clients, such as conventional or modified browsers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the search engine of Edala with the teachings of Nelson to include “extract a defined proximity range; determine, one or more than one query token hit set within each document of the initial search result, wherein each query token hit set includes one or more than one query token hit within the defined proximity range of a query token centrally-located within the defined proximity range; determine a query token density value (QTDV) between each query token hit and the centrally-located query token for each query token hit set within each document, wherein each QTDV is based on a distance between each query token hit and the centrally-located query token of each query token hit; determine a query token density score (QTDS) for each query token hit set within each document; determine a document density score (DDS) for each document; and re-rank each document within the initial search result based on the DDS determined for each document to generate a re-ranked search engine result page.”
The motivation to combine is to provide more detailed scores of individual token occurrences in the candidate documents, as recognized by Nelson ([Col. 22, lines 58-59] of Nelson: Fine-grain searching 1404 provides more detailed scores of individual token occurrences in the candidate documents).

Regarding Claim 15, the combined teachings of Edala and Nelson disclose the search engine of claim 14, wherein the program instructions, when executed by the processor, further cause the processor to: 
transmit the re-ranked search engine result page to at least one of a the search application device or a search engine result database (see Edala, [Col. 8, lines 62-66]: In 220… The ranked results may be transmitted over network 150 to terminals 130 - 140, and the ranked results may be displayed and presented to a user on a GUI of terminals 130 - 140. Alternatively, search server 110 may store the ranked results into a document (e.g., a webpage) for transmitting and storing, or displaying, on user terminals 130 – 140).

Regarding Claim 16, the combined teachings of Edala and Nelson disclose the search engine of claim 14, wherein the distance is based on a count of words or tokens between each query token hit and the centrally-located query token of each query token hit (see, Nelson, [Col. 9, lines 46-48]: The position data may be character position, byte offset, word count, or any other useful unit indicating relative location of the component within the document; [Col. 25, lines 26-30]: Next, the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence. To accomplish this reduction, the distance of each token occurrence from the center token occurrence is computed).

Regarding Claim 17, the combined teachings of Edala and Nelson disclose the search engine of claim 14: wherein when a query token hit set: includes more than one query token hit (see Nelson, Fig. 15c), the program instructions further cause the processor to: 
assign relatively higher QTDVs to query token hits that are relatively closer in proximity to the centrally-located query token of the query token hit set; and assign relatively lower QTDVs to query token hits that are relatively further in proximity from the centrally-located query token of the query token hit set (see Edala, [Col. 7, lines 5-10]: As shown in FIG. 6… By using a distribution function, if a number of hits in a document are concentrated in a particular region of the document, the likelihood of a particular hit's relevancy may be highest at the center of the region and would taper off as hits get farther away from the center of the probability distribution; see Nelson, [Col. 25, lines 26-37]: Next, the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence); 
includes one query token hit within the defined proximity range of the centrally- located query token (see Nelson, Fig. 15c), the program instructions further cause the processor to: 
assign a QTDV to the query token hit set based on weighted values that decrease with each distance increment away from the centrally-located query token (see Nelson, [Col: 19, lines 52-53]:  the weight is the similarity measure… [Col. 23, lines 46-51]: the value of each query token which exists in the document is set to 1, and then multiplied by the similarity measure [therefore, the weight is part of the token value/occurrence score];[Col. 25, lines 26-37]: …the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence [the weight is interpreted as part of the token occurrence score which decreases with each distance increment away from the centrally-located query token])
(see Nelson, Fig. 15c; [Col. 25, lines 46-48]: Query tokens which occur only outside the window have a token value set to 0.0 when computing the query structure [The window in Fig. 15c corresponds to the defined proximity range of the centrally-located query token]).
 
Regarding Claim 18, the combined teachings of Edala and Nelson disclose the search engine of claim 14, further comprising: a search engine parameter database, wherein the defined proximity range is extracted from the search engine parameter database (see Nelson, Fig.3, [Col. 6, lines 43-48]: FIG. 3 illustrates an example of a multimedia query 150. In this example, the query 150 includes… proximity relationships 156 [proximity relationships 156 correspond to the defined proximity range]; [Col 26, lines 56-58]: With the present invention, all manner of different types of documents and multimedia components can be indexed and stored in a common database… Rather, the present invention unifies both index structures used to represent multimedia documents, and the semantics and evaluation of the query operators that are used to selectively retrieve multimedia documents that satisfy a user's query.) [The query structure 1208 of Fig. 12 and Fig. 15b which contains the proximity range corresponds to the search engine parameter]).

Regarding Claim 19, Edala discloses a computer-implemented method for ranking electronic documents ([Col. 1, lines 14-18]: More particularly, the disclosure relates to computerized systems and methods for applying a proximity-ranking function to documents), the method comprising: 
receiving, via a search application device, a search query and a search query context (Fig. 2; [Col. 5, lines 1-13]: At the start of the process, in step 202, search server 110 may receive an input search criteria in the form of a search query. Search server 110 may receive the input search criteria from a user input provided to a GUI of terminal 130 or 14; [Col. 4, lines 58-61]: For example, one of terminals 130-140 may transmit a search query or data set (e.g., a webpage, a newspaper article, a book, etc.) to search server 110 [The search criteria corresponds to the search query and a search query context]);
determining, via a search engine, a search result based on the search query and the search query context (Fig. 2; [Col. 5, lines 28-37]: Next, in step 204, search server 110 may determine a result set of documents that is responsive to the input search criteria by performing a query of database 122 and extracting a set of results matching the input search criteria); and 
executing a query token density algorithm of the search engine to: extract query tokens from the search query ([Col. 5, lines 35-37]: When indexing the documents, terms of the documents may be tokenized, and assigned token positions within the document), and
transmit a ranked or re-ranked search engine result page to the search application device for presentation via a client device (Fig. 2; [Col. 8, lines 62-66]: In 220, search server 110 may apply the normalized boost value to the baseline scoring of the document to adjust the final document relevancy ranking. The ranked results may be transmitted over network 150 to terminals 130 - 140, and the ranked results may be displayed and presented to a user on a GUI of terminals 130 - 140). 

On the other hand, in the same field of endeavor, Nelson teaches
determine, one or more than one query token hit set within each document of the search result, wherein each query token hit set includes one or more than one query token hit within a defined proximity range of a query token centrally-located within the defined proximity range (Fig. 15c; [Col. 25, lines 18-25]: In the preferred embodiment, the window is centered on each occurrence of a query token in the document. All neighboring occurrences (from any query token which occurs in the document) that are close enough to fall within the boundaries specified by the window are considered when computing the occurrence score for the current token. Other occurrences which are not sufficiently close enough to the center occurrence are ignored [The “window” corresponds to the defined proximity range]);
determine a query token density value (QTDV) between each query token hit and the centrally-located query token for each query token hit set within each document, wherein each  ([Fig. 15b, step 1512; ([Col. 25, lines 46-52]: Query tokens which occur only outside the window have a token value set to 0.0 when computing the query structure. For other tokens, the resulting token value is the score of the token's occurrence, as computed by comparing reference data (described in previously) and derated by proximity to the center of the window [Fig. 16, the centrally-located query token Q2 of each query token hit]); 
determine a query token density score (QTDS) for each query token hit set within each document ([Col. 24, lines 2-9]: Referring to FIG. 15b, there is shown one embodiment of the fine-grain searching 1404 process. The input to this stage is the candidate list 1412 of documents produced by coarse-grain searching 1402 and the query structure 1208. The output is a set 1523 of token occurrence scores for each candidate document. This process is repeated for each candidate document, until all candidate documents are processed [The token occurrence score is interpreted as the QTDS]); 
determine a document density score (DDS) for each document ([Col. 26, lines 7-11]: FIG. 15d illustrates the final scoring process. For each candidate document, the input to this stage is the set 1523 of occurrence scores for all query tokens which occur in the candidate document. The output of the process is the final relevancy scores 1525 for the selected candidate documents [The final relevancy score is interpreted as the DDS]); 
rank or re-rank each document within the search result based on the DDS determined for each document (Fig.15d; [Col. 26, lines 44-48]: Once all candidate documents are scored, the final scores are sorted 1524 [ranked], and the documents presented to the user, providing the best scoring documents first).

The motivation to combine is to provide more detailed scores of individual token occurrences in the candidate documents, as recognized by Nelson ([Col. 22, lines 58-59] of Nelson: Fine-grain searching 1404 provides more detailed scores of individual token occurrences in the candidate documents).

Regarding Claim 20, the combined teachings of Edala and Nelson disclose the computer-implemented method of claim 19, further comprising: 
when a query token hit set: includes more than one query token hit within the defined proximity range of the centrally-located query token (see Nelson, Fig. 16): 
(see Nelson, Fig. 16; [Col. 25, lines 26-36]: Next, the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence… Occurrences within a predetermined distance/percent of window size (cutoff) are not reduced [resulting in a relatively higher QTDV]; see Edala, [Col. 7, lines 2-10]: As shown in FIG. 6… By using a distribution function, if a number of hits in a document are concentrated in a particular region of the document, the likelihood of a particular hit's relevancy may be highest at the center of the region and would taper off as hits get farther away from the center of the probability distribution); 
includes one query token hit within the defined proximity range of the centrally-located query token (see Nelson, Fig. 16): 
assigning a QTDV to the query token hit set based on weighted values that decrease with each distance increment away from the centrally-located query token (see Nelson, [Col: 19, lines 52-53]:  the weight is the similarity measure… [Col. 23, lines 46-51]: the value of each query token which exists in the document is set to 1, and then multiplied by the similarity measure [therefore, the weight is part of the token value/occurrence score];[Col. 25, lines 26-37]: …the occurrence score each of the other token occurrences in the window is reduced ("derated") based on how far away it is from the center token occurrence [the weight is interpreted as part of the token occurrence score which decreases with each distance increment away from the centrally-located query token]); 
(Fig. 15c; [Col. 25, lines 46-48]: Query tokens which occur only outside the window have a token value set to 0.0 when computing the query structure [The window in Fig. 15c corresponds to the defined proximity range of the centrally-located query token]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/S.D.H./Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168